



Exhibit 10.1














                                                    






THIRD AMENDMENT
TO CREDIT AGREEMENT

AMONG
EVOLUTION PETROLEUM CORPORATION,

THE GUARANTORS PARTY HERETO
AND
TEXAS CAPITAL BANK, N.A.

February 29, 2016




                                                    











--------------------------------------------------------------------------------






THIRD AMENDMENT
TO CREDIT AGREEMENT
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into effective the ___ day of February, 2016 (the “Effective Date”) by and among
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation (the “Borrower”), NGS SUB.
CORP., a Delaware corporation (“NGS Sub”), TERTIAIRE RESOURCES COMPANY, a Texas
corporation (“Tertiaire”), NGS TECHNOLOGIES, INC., a Delaware corporation (“NGS
Technologies”), EVOLUTION OPERATING CO., INC., a Texas corporation (“Evolution
Operating,” and NGS Sub, Tertiaire, NGS Technologies and Evolution Operating,
collectively, the “Guarantors”), and TEXAS CAPITAL BANK, N.A., a national
banking association (the “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Credit Agreement dated as of February 29, 2012, as amended prior to the
Effective Date (as so amended, the “Agreement”); and
WHEREAS, the Borrower and the Lender desire to amend the Agreement as
hereinafter provided and the Guarantors desire to join in execution of this
Amendment to evidence their consent to such amendment;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
1.1    Terms Defined Above. As used in this Third Amendment to Credit Agreement,
each of the terms “Agreement,” “Amendment,” “Borrower,” “Effective Date,”
“Evolution Operating,” “Guarantors,” “Lender,” “NGS Sub,” “NGS Technologies” and
“Tertiaire” shall have the meaning assigned to such term hereinabove.
1.2    Terms Defined in Agreement. Each term defined in the Agreement and used
herein without definition shall have the meaning assigned to such term in the
Agreement, unless expressly provided to the contrary.
1.3    References. References in this Amendment to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Amendment, unless expressly stated to the contrary. References in this
Amendment to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Amendment in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Specific enumeration herein shall not
exclude the general and, in such regard, the terms “includes” and “including”
used herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be







--------------------------------------------------------------------------------





construed as including all statutory or regulatory provisions consolidating,
amending, replacing, succeeding, or supplementing the statute, section, or
regulation referred to. References in this Amendment to “writing” include
printing, typing, lithography, facsimile reproduction, and other means of
reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.
1.4    Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
1.5    Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
1.6    Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.


ARTICLE II
AMENDMENT TO AGREEMENT


As of the Effective Date, the definition of “Commitment Termination Date”
contained in Section 1.2 of the Agreement is amended and restated to read in its
entirety as follows:
““Commitment Termination Date” shall mean the earlier of (a) April 29, 2016 and
(b) the date the Commitment is terminated pursuant to the provisions of Section
7.2.”
ARTICLE III
RATIFICATION AND ACKNOWLEDGEMENT
The Borrower, each of the Guarantors and the Lender do hereby adopt, ratify and
confirm the Agreement, as the same is amended hereby, and acknowledge and agree
that the Agreement, as amended hereby, is and remains in full force and effect.


- 2 -



--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each of the Guarantors does hereby re-make in favor of
the Lender each of the representations and warranties made by it in the Loan
Documents to which it is a party and further represents and warrants that each
of such representations and warranties made by it remains true and correct as of
the date of execution of this Amendment (or, in the case of representations and
warranties which by their terms were made as of a particular earlier date,
remain true and correct as of such earlier date).
ARTICLE IV
MISCELLANEOUS
5.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.
5.2    Rights of Third Parties. Except as provided in Section 5.1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.
5.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Amendment containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Amendment by each necessary
party hereto and shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mail, facsimile
transmission, electronic mail in “portable document format” (“.pdf”) form or
other electronic means intended to preserve the original graphic and pictorial
appearance of the item being sent shall be effective as a delivery of a manually
executed counterpart of this Amendment.
5.4    Integration. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. ALL PRIOR UNDERSTANDINGS,
STATEMENTS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF ARE SUPERSEDED BY THIS AMENDMENT.
5.5    Invalidity. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment.
5.6    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN


- 3 -



--------------------------------------------------------------------------------





ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF
SUCH LAWS RELATING TO CONFLICTS OF LAW.


- 4 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this Third
Amendment to Credit Agreement to be effective as of the Effective Date.
BORROWER:

EVOLUTION PETROLEUM CORPORATION


By: /s/__________________________________
    David Joe
    Senior Vice President and
    Chief Financial Officer
GUARANTORS:
NGS SUB. CORP.


By: /s/__________________________________
    David Joe
    Senior Vice President and
    Chief Financial Officer
TERTIAIRE RESOURCES COMPANY


By: /s/__________________________________
    David Joe
    Senior Vice President and
    Chief Financial Officer
NGS TECHNOLOGIES, INC.


By: /s/__________________________________
    David Joe
    Senior Vice President and
    Chief Financial Officer
EVOLUTION OPERATING CO., INC.


By: /s/__________________________________
    David Joe
    Senior Vice President and
    Chief Financial Officer
(Signatures continue on following page)


Signature Page – Third Amendment to Credit Agreement
(Evolution Petroleum Corporation)



--------------------------------------------------------------------------------





LENDER:
TEXAS CAPITAL BANK, N.A.


By: /s/__________________________________
    Brenton D. Bellamy
    Vice President




Signature Page – Third Amendment to Credit Agreement
(Evolution Petroleum Corporation)

